NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL FARAH,                                     No.    18-15986

                Plaintiff-Appellant,            D.C. No. 3:13-cv-01127-MMC

 v.
                                                MEMORANDUM*
WELLS FARGO HOME MORTGAGE,
INC.; U.S. BANK, N.A., as trustee for Bear
Stearns Arm Trust, Mortgage Pass-through
Certificates Series 2005-10,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Maxine M. Chesney, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Paul Farah appeals pro se from the district court’s summary judgment in his

diversity action alleging fraud related to the foreclosure of his home. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Del. Valley Surgical


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Supply Inc. v. Johnson & Johnson, 523 F.3d 1116, 1119 (9th Cir. 2008). We

affirm.

      The district court properly granted summary judgment on Farah’s fraud

claim arising out of Wells Fargo Bank, N.A.’s initial denial of his short sale

application because Farah failed to raise a genuine dispute of material fact as to

whether Wells Fargo concealed from him that his application was denied where the

denial had been communicated to his agent. See Santillan v. Roman Catholic

Bishop of Fresno, 77 Cal. Rptr. 3d 343, 348 (Ct. App. 2008) (where “agent was

under a duty to disclose certain information, the principal is bound by the agent’s

knowledge of that information whether or not the agent communicated it to the

principal”); LiMandri v. Judkins, 60 Cal. Rptr. 2d 539, 543 (Ct. App. 1997)

(setting forth circumstances in which nondisclosure constitutes actionable fraud).

      The district court properly granted summary judgment on Farah’s fraud

claim arising out of communications with Wells Fargo on May 31, 2012 because

Farah failed to raise a genuine dispute of material fact as to whether he suffered

any damages as a result of the misrepresentations on that date. See Patrick v.

Alacer Corp., 84 Cal. Rptr. 3d 642, 662 (Ct. App. 2008), as modified on denial of

reh’g (Nov. 21, 2008) (“In an action for [common law] fraud, damage is an

essential element of the cause of action.” (citation omitted)).

      We do not consider matters not specifically and distinctly raised and argued


                                          2                                      18-15986
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       18-15986